Name: 2013/264/EU: Council Decision of 29Ã May 2013 appointing two Italian members and an Italian alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe
 Date Published: 2013-06-06

 6.6.2013 EN Official Journal of the European Union L 154/6 COUNCIL DECISION of 29 May 2013 appointing two Italian members and an Italian alternate member of the Committee of the Regions (2013/264/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the Italian Government, Whereas: (1) On 22 December 2009 and on 18 January 2010, the Council adopted Decisions 2009/1014/EU (1) and 2010/29/EU (2) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2010 to 25 January 2015. (2) Two members seats have become vacant following the end of the terms of office of Ms Renata POLVERINI and Mr Gianfranco VITAGLIANO. An alternate members seat has become vacant following the end of the term of office of Mr Paolo VALENTINI PUCCITELLI, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2015: (a) as members:  Mr Paolo di LAURA FRATTURA, Presidente della Regione Molise,  Mr Nicola ZINGARETTI, Presidente della Regione Lazio; and (b) as alternate member:  Mr Stefano Bruno GALLI, Consigliere Regione Lombardia. Article 2 This Decision shall enter into force on the day of its adoption. Done at Brussels, 29 May 2013. For the Council The President R. BRUTON (1) OJ L 348, 29.12.2009, p. 22. (2) OJ L 12, 19.1.2010, p. 11.